FILED
                            NOT FOR PUBLICATION                             JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VICENTA CORDOVA; et al.,                         No. 08-73583

             Petitioners,                        Agency Nos. A200-057-571
                                                            A200-057-570
  v.                                                        A200-057-560

ERIC H. HOLDER Jr., Attorney General,
                                                 MEMORANDUM *
             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Vicenta Cordova and her two children, German Cordova-Cordova and Jose

Antonio Cordova-Cordova, natives and citizens of El Salvador, petition for review

of a Board of Immigration Appeals order dismissing their appeal from an


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge's decision denying their application for asylum, withholding of

removal and protection under the Convention Against Torture. We have

jurisdiction under 8 U.S.C. § 1252. We review factual findings for substantial

evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and deny

the petition for review.

      Substantial evidence supports the Board's denial of asylum and withholding

of removal because petitioners failed to show their alleged persecutors threatened

them on account of a protected ground. Their fear of future persecution based on

an actual or imputed anti-gang or anti-crime opinion is not on account of the

protected ground of either membership in a particular social group or political

opinion. See Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009);

Santos-Lemus at 745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”).

      Substantial evidence also supports the Board's denial of CAT relief based on

the Board's finding that petitioners did not establish a likelihood of torture by, at

the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).
PETITION FOR REVIEW DENIED.